Citation Nr: 9903633	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  98-14 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for the veteran's 
service-connected postoperative right testicle cancer with 
abdominal lymph nodes metastasis.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to June 
1995.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from an August 1997 RO rating action, which, in 
pertinent part, denied a compensable rating for the veteran's 
postoperative right testicle cancer with abdominal lymph 
nodes metastasis and denied the veteran's claim for a TDIU.

A transcript of the veteran's November 1998 video conference 
before a member of the Board is on file.


REMAND

The veteran currently has a combined disability rating of 40 
percent for his service-connected disorders which include 
gastroesophageal reflux disorder (rated 10 percent 
disabling), patellofemoral syndrome right knee (rated 10 
percent disabling), patellofemoral syndrome left knee (rated 
10 percent disabling), low back pain status post chemotherapy 
(rated 10 percent disabling), sinusitis (rated 10 percent 
disabling), pulmonary fibrosis (currently assigned a 
noncompensable rating), and postoperative right testicle 
cancer with abdominal lymph nodes metastasis (currently 
assigned a noncompensable rating).  The veteran also receives 
special monthly compensation for loss of a creative organ 
under 38 U.S.C. 1114(k) and 38 C.F.R. § 3.350(a).

The veteran asserts that his service-connected postoperative 
right testicle cancer with abdominal lymph nodes metastasis 
has led to additional disability which warrants a compensable 
rating.  He also asserts that he should receive a total 
rating for individual unemployability due to his service-
connected disabilities.

In December 1998, a letter from the veteran's private 
physician, G. Mark Doyle, M.D., was added to the claims file.  
A review of the file does not show that the RO has considered 
the veteran's claim in light of this newly submitted 
evidence.  Unless this procedural right is waived by the 
appellant, any additional evidence must be referred to the RO 
for review and preparation of a supplemental statement of the 
case.  38 C.F.R. §§ 19.37, 20.1304(c) (1998).  Since the 
veteran has not specifically indicated that he has waived 
initial consideration of this evidence by the RO, the issue 
must be remanded for consideration by the agency of original 
jurisdiction.

A review of the file also indicates that relevant clinical 
evidence may be available that is not in the claims folder.  
The Board notes the December 1998 letter from the veteran's 
private physician indicated that the veteran appeared for 
examination in November 1998.  The file contains no clinical 
report of such examination.  A copy of this report, as well 
as any available records of ongoing treatment, should be 
obtained.  Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

The veteran and his service representative have asserted that 
the veteran's service-connected postoperative right testicle 
cancer with abdominal lymph nodes metastasis resulted in the 
nonfunctioning of his left testicle and ejaculatory failure.  
The Board notes that the veteran's private physician appears 
to support this contention in the newly submitted letter.  In 
order to be sure that the severity of all problems resulting 
from the veteran's postoperative right testicle cancer with 
abdominal lymph nodes metastasis have been evaluated, the 
veteran should undergo another VA examination which 
specifically addresses any effect on the functioning of the 
left testicle.  Caffrey v. Brown, 6 Vet.App. 377 (1994).  

Additionally, the Board finds that the veteran's claim for a 
TDIU may not be addressed at this time because it is 
inextricably intertwined with the other issue on appeal.  
Harris v. Derwinski, 1. Vet.App. 180 (1991).  Without a clear 
indication as to the extent to which the veteran's service-
connected disorders contribute to his reported inability to 
follow any substantially gainful occupation, a determination 
as to entitlement to a TDIU cannot be made at this time.

The Board notes that the veteran has submitted a notice of 
disagreement regarding the issue of the January 1998 
reduction in his disability rating for pulmonary fibrosis, as 
a January 23, 1998, letter from his congresswoman indicates 
that he disagrees with the proposed reduction.  The 
congressional correspondence was received after the rating 
reduction was implemented.  The veteran has not been issued a 
statement of the case regarding this issue.  The RO must take 
such action.

In light of the discussion above, further development is 
required and the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to contact the veteran and request the 
names, addresses, and approximate dates 
of treatment of all health care providers 
(VA and non-VA) who have treated the 
veteran for problems associated with his 
postoperative right testicle cancer with 
abdominal lymph nodes metastasis symptoms 
since July 1997.  Specifically noted are 
records of private treatment by Drs. 
Doyle or Vukavich and records of 
treatment at the Cherry Point Naval 
Hospital.  When the veteran responds and 
provides any necessary authorizations, 
the named health care providers should be 
contacted and asked to submit copies of 
all medical records documenting their 
treatment which are not already in the 
claims folder.  All records obtained 
should be associated with the claims 
folder. 

2.  Thereafter, the RO should schedule 
the veteran for special examination of 
the abdomen and both testes in order to 
ascertain the nature and severity of any 
disability due to the veteran's service-
connected postoperative right testicle 
cancer with abdominal lymph nodes 
metastasis.  Any necessary special 
studies should be performed and all 
pertinent clinical findings should be 
reported in detail.  The claims folder 
must be made available to and reviewed by 
the examining physician.  The examiner's 
report should fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in detail 
the functionality of both testicles and 
the veteran's ability/inability to 
ejaculate.

3.  When the requested development has 
been completed, the issue of an increased 
rating for the veteran's postoperative 
right testicle cancer with abdominal 
lymph nodes metastasis should be reviewed 
by the RO.  Consideration should be given 
to all evidence added to the record since 
the statement of the case in August 1998, 
to include the evidence submitted in 
December of that year.  The RO's decision 
should also consider whether there is any 
additional disability due to the service-
connected testicular cancer and treatment 
therefor, to include any left testicle 
disability.  Thereafter, the RO should 
address the issue whether or not the 
veteran's service-connected disorders 
warrant a TDIU.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be provided 
a supplemental statement of the case with 
regard to the additional development as 
outlined above and be given the 
opportunity to respond.  In addition, the 
RO should issue the veteran and his 
representative a statement of the case on 
the issue of the rating reduction for 
pulmonary fibrosis.  

Thereafter, the case should be returned to the Board, if in 
order, for appellate review of all issues which are properly 
before the Board.  The Board intimates no opinion as to the 
ultimate outcome of this case, pending completion of the 
requested development.  The veteran need take no action until 
he receives further notice.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

